Citation Nr: 0519338	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  02-04 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for coronary artery 
disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. B. Joyner, Associate Counsel






INTRODUCTION

The veteran served on active duty from December 1961 to July 
1965.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts.

When the case was last before the Board in November 2003, it 
was remanded for additional development.  The Board notes 
that in the November 2003 remand, the issues of service 
connection for high blood pressure and high cholesterol were 
referred to the RO for appropriate action.  No such action 
has been taken.  Therefore, these issues are again referred 
to the RO for proper development.


FINDING OF FACT

Coronary artery disease was not present in service, was not 
manifested within one year of the veteran's discharge from 
service, and is not shown to be etiologically related to his 
active military service.


CONCLUSION OF LAW

Coronary artery disease was not incurred in or aggravated by 
service or service-connected disability, nor may it be 
presumed to have been incurred or aggravated therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law and 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in his possession that pertains to the claim.  

The record reflects that through the supplemental statement 
of the case, the statement of the case, and an October 2004 
letter from the Appeals Management Center, the veteran has 
been informed of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable VA to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence and 
information in support of his claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  Although VA did not specifically inform the 
veteran that he should submit any pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and that he should either submit such evidence or 
provide the RO with the information necessary for the RO to 
obtain such evidence.  Therefore, the Board is satisfied that 
VA has complied with the notification requirements of the 
VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  
Neither the veteran nor his representative has identified any 
outstanding evidence or information that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist provisions of the VCAA and the implementing 
regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the case at hand, the Board notes that the veteran was 
provided every opportunity to submit evidence.  He was 
provided with notice of the appropriate law and regulations.  
He was provided notice of what evidence he needed to submit, 
and notice of what evidence VA would secure on his behalf.  
He was given ample time to respond.  Hence, not withstanding 
Pelegrini, to allow the appeal to continue would not be 
prejudicial error to the claimant.  Under the facts of this 
case, the Board concludes that the record has been fully 
developed.  There is no indication that additional notice or 
development would provide any information with bearing on 
this matter. 

Accordingly, the Board concludes it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has been provided in effect and no additional 
pertinent evidence appears forthcoming.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The duties to assist and 
notify under the VCAA have been satisfied with respect to the 
aforementioned issues on appeal.  Accordingly, appellate 
review may proceed without prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

Service medical records are negative for any complaints or 
findings with respect to coronary artery disease.  

In April 1995 the veteran underwent a cardiac catheterization 
with stent placement.  There were no complications.

An April l999 medical record from Chelsea Health Center notes 
that the veteran has coronary artery disease, quiescent.  

An April 2001 letter from H. Gomez, M.D., states that the 
veteran has a diagnosis of coronary artery disease, status 
post myocardial infarction in 1995.

VA Medical records from VAMC Boston note the veteran's 
diagnosis of coronary artery disease.  

Service connection has been granted for laryngeal carcinoma, 
complicated by tracheal stenosis, emphysema, asbestosis with 
calcified pleural plaques, by rating action of April 2002.  A 
30 percent rating was assigned.  This was attributed to 
asbestosis exposure during service.


Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  Additionally, service connection may be granted for 
any disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service incurrence or aggravation of heart disease may be 
presumed if the disorder is manifested to a compensable 
degree within a year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that he is entitled to service 
connection for coronary artery disease because it is 
etiologically related to service or because it is due to 
shortness of breath following his throat surgery in 1991.  
The veteran is service-connected for laryngeal carcinoma 
complicated by tracheal stenosis, emphysema, and asbestosis 
with calcified pleural plaques.  It is asserted in part that 
the coronary artery disease is secondary to the asbestosis 
exposure.

With regard to the veteran's claim for service connection for 
coronary artery disease on a direct basis, service medical 
records do not show any complaints or findings with respect 
to coronary artery disease.  In addition, although the post-
service medical evidence does show that the veteran currently 
suffers from coronary artery disease, he was not diagnosed 
with this disability until 1995, which is more than 20 years 
after he was discharged from active duty.  

With regard to the veteran's claim for service connection for 
coronary artery disease due to exposure to asbestosis, the 
Board notes that there is nothing in the record indicating 
that the coronary artery disease is in any way related to the 
veteran's service-connected for laryngeal carcinoma 
complicated by tracheal stenosis, emphysema, and asbestosis 
with calcified pleural plaques.  This pathology manifested 
after the coronary artery disease was noted.

Although the veteran may sincerely believe that he has a 
current coronary artery disease is a result of his active 
service or service-connected exposure, as a layperson he is 
not qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  There is no competent medical 
authority supporting the claim.  Medical evidence on file 
does not support this theory.

Accordingly, service connection is not in order for this 
disability.  In reaching this conclusion, the Board has 
considered the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.  



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for coronary artery disease 
is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


